DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 5, 7, 8, 10, 11, 13, 14-17, 19, 20, 21, 22,  25-27 and 28 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Blandino (U. S. 2017/0055583).
Regarding claim 1, Blandino, see figure 5, discloses an apparatus 100 for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a thermal insulator 130, 140, comprising: an inner wall at least partially 114, 115 defining a heating zone 113 for receiving at least a portion of an article (see paragraph 0068)  comprising smokable material, wherein the inner wall 114, 115 comprises heating material that is heatable by penetration with a varying magnetic field to heat the heating zone 113; an outer wall, and an insulation region bound by the inner wall 114, 115  and the outer wall 140, wherein the insulation region (see paragraph 0087) is evacuated by use of vacuum insulator to a lower pressure than an exterior of the insulation region see paragraph 0085 and 0087 which discloses that vacuum insulation may be used for insulation 130 or to embed coil 122 either such sue of vacuum would amount to evacuation of region between inner wall 140 or 130 and outer wall 140; and a magnetic field generator 120 for generating a varying magnetic field that penetrates the inner wall 114, 115 in order to heat the inner wall 114, 115 in use.
Regarding claim 2, Blandino discloses the outer wall 140 is at least one of magnetically impermeable or electrically non-conductive.
Regarding claim 4, Blandino discloses the magnetic field generator 120 comprises a coil 122 that encircles at least part of the wall 140, 130 which also forms an outer wall.  
Regarding claim 5, Blandino discloses for the coil 122 comprises a helical coil.  
Regarding claim 7, Blandino discloses the coil comprises a first part to heat a first section of the inner wall and a second part to heat a second section of the inner wall, wherein the first part and the second part are independently controllable.
Regarding claim 8, Blandino discloses comprising a second coil that encircles at least part of the outer wall, wherein the coil and the second coil are independently controllable (use of coils as in paragraph 0092).
Regarding claim 10, Blandino discloses the outer walls, 130, 140 extends only partially along a length of the inner wall 114, 115.
Regarding claim 11, Blandino discloses the inner wall 114, 115 is a cylindrical tube.
Regarding claim 13, Blandino discloses the heating material comprises one or more materials selected from the group consisting of: an electrically-conductive material, a magnetic material, and a magnetic electrically- conductive material.
Regarding claim 14, Blandino discloses the heating material 114 comprises a metal. 
Regarding claim 15, Blandino discloses the heating material 114 comprises one or more materials selected from the group consisting of: aluminum aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze.
Regarding claim 16, Blandino discloses a first section of the inner wall is made of a first material and a second section of the inner wall is made of a second material that is different from the first material.
Regarding claim 17, Blandino discloses the apparatus is for heating non-liquid smokable material to volatilize at least one component of the smokable material without burning the smokable material.
Regarding claim 22, Blandino discloses an apparatus 100 for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a heating zone 113 for receiving at least a portion of an article (see paragraph 0068) comprising smokable material; a heating element 110 comprising heating material that is heatable by penetration with a varying magnetic field to heat the heating zone 113; a thermal insulator 130, 140 comprising: an outer wall 140, an inner wall 114, 115 between the heating element 110 and the outer wall 140, and an insulation region bound by the inner wall 114, 115 and the outer wall 140, wherein the insulation insulating region is by use of vacuum insulator to a lower pressure than an exterior of the insulating region, and wherein one or each of the inner wall and the outer wall walls is at least one of magnetically impermeable or and/or electrically non-conductive; and a magnetic field generator 120 for generating a varying magnetic field that penetrates the heating element 110 in use.  Such uses of vacuum insulator as discussed for claim 1 applied to claim 22.  Such evacuated space would be between inner and outer walls.  
Regarding claim 19, Blandino discloses the heating material comprises a metallized layer of the inner wall (wall 130 read as inner wall with metallized layer 114).
Regarding claim 20, Blandino discloses the inner wall comprises a support of at least one of a magnetically impermeable material or an and/or electrically non-conductive material and the metallized layer is between the support and the insulation region.
Regarding claim 21, Blandino discloses the inner wall comprises a support of at least one of a magnetically impermeable material or an and/or electrically non-conductive material and the support is between the metallized layer and the insulation region (part 130 form a non-conductive material between the metalized layer and insulation layer 140).
Claim 25 is directed to “smokable material”.  Blandino in paragraphs 0051, 0050 discloses use of “smokable material” of many types including tobacco for use the same device.  
Regarding claim 26, Blandino discloses a system for heating smokable material to volatilize at least one component of the smokable material, the system comprising: the article comprising smokable material for locating at least partially in the heating zone 113 of the apparatus 100.
Regarding claim 27, Blandino disclose a method of heating smokable material to volatilize at least one component of the smokable material, the method comprising: providing the apparatus100 locating at least a portion of the article comprising smokable material in the heating zone 113 of the apparatus 100; and penetrating the heating material of the apparatus 110 with a varying magnetic field to heat the heating zone 113 and the smokable material.
Regarding claim 28, Blandino discloses a thermal insulator 130, 140 for use in an apparatus for heating smokable material to volatilize at least one component of the smokable material, the thermal insulator 130, 140 comprising: an inner wall 114, 115 comprising heating material that is heatable by penetration with a varying magnetic field; an outer wall that is at least one of magnetically impermeable or and/or electrically non- conductive; and an insulation region bound by the inner wall 114, 115 and the outer wall 140, wherein the insulation region is evacuated by use of vacuum insulation to a lower pressure than an exterior of the insulation region.  See discussion in claim 1 rejection regarding this vacuum feature.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blandino.
Regarding claim 3, Blandino discloses the claimed invention except for the outer wall comprises glass or ceramic.  There are standard insulator and used by Blandino at 115.    Therefore it would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Blandino to provide such features so as to provide for smoothness to aid cleaning.
Regarding claim 6, Blandino discloses the claimed invention except for the coil comprises a Litz wire.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Blandino to provide as known type heating wire so as to select best type wire for intended use.  
Regarding claim 23, Blandino discloses the claimed invention except for one or each of the outer wall and the inner wall is formed of glass.  Glass is standard insulator and used by Blandino at 115 for insulation.   Therefore, it would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Blandino to provide such features so as to provide for smoothness to aid cleaning.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blandino in view Lau (U. S. Patent 6,632,407).
Regarding claim 12, Blandino discloses the claimed invention except for comprising magnetic shielding surrounding the magnetic field generator.  Lau discloses shield, see column 2, lines 25-32.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Blandino to provide such feature as taught by Lau so as to prevent radiation from the device and protect the user.
Claims 9, 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references discloses comprising braze rings located at a junction between the inner wall and the outer wall to seal the insulation region, the heating element is connected to the inner wall by one or more deformable attachments, the inner wall is connected to the outer wall at a first position on the inner wall and at a second position on the inner wall, wherein the inner wall comprises at least one deformable structure between the first position and the second position positions, and wherein the at least one deformable structure is for deforming to accommodate thermal expansion of a section of the inner wall between the first position and the second position positions during heating of the heating material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831